Case 1:19-cv-00666-HYJ-SJB ECF No. 37, PageID.306 Filed 01/15/21 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 JOSE PEREZ #404232,

           Plaintiff,                      Case No. 1:19−cv−666

    v.                                     Hon. Hala Y. Jarbou

 UNKNOWN CARDENAS, et al.,

           Defendants.
                                     /



                                     ORDER
         The Court has been informed of the parties' agreement to settle this
 matter and hereby orders that appropriate stipulated dismissal papers,
 prepared for entry by United States District Judge Hala Y. Jarbou, shall be
 filed with the Court by February 12, 2021.

         IT IS SO ORDERED.


 Dated: January 15, 2021                           /s/ Sally J. Berens
                                                  SALLY J. BERENS
                                                  U.S. Magistrate Judge
